136 S.E.2d 118 (1964)
261 N.C. 780
WORTH CHEMICAL CORPORATION
v.
Duane S. FREEMAN, Jr., and Cardinal Products, Incorporated.
No. 598.
Supreme Court of North Carolina.
May 6, 1964.
*119 Forman, Zuckerman & Scheer, Greensboro, for plaintiff.
Nick Galifianakis, Durham, for defendant.
PER CURIAM.
At the time the relationship of employer and employee was established between the plaintiff and defendant Freeman on September 1, 1960, no written contract evidenced a covenant restricting Freeman's right to engage in competitive employment. To be enforceable such a covenant must be (1) in writing, (2) supported by a valid consideration, and (3) reasonable as to terms, times and territory. The written contract of September 16, 1960 was a new contract without a new consideration. This case is controlled by Greene v. Kelley, 261 N.C. 166, 134 S.E.2d 166. Judge Phillips correctly declined to issue the injunction. His judgment is
Affirmed.